Citation Nr: 0804079	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-37 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative disc 
disease (DDD) of the cervical spine, on a direct or 
presumptive basis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1981 and from December 1990 to July 1991.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2004 rating decision in which the RO denied 
the veteran's claim for service connection for cervical spine 
DDD.  In June 2005, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in September 2005, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in November 2005.

In February 2006, subsequent to the December 2005 
supplemental SOC (SSOC), the veteran was afforded a VA spine 
examination in conjunction with his claim for an increased 
rating for his service-connected lumbar spine disability.  
The veteran's cervical spine was also evaluated during this 
examination.  Review of the VA examination report, however, 
reveals that it is not relevant to the disposition of the 
claim for service connection for DDD of the cervical spine, 
on direct and presumptive bases.  As will be discussed below, 
the evidence of record prior to issuance of the December 2005 
SSOC demonstrates current DDD of the cervical spine, and the 
service connection claim is being denied because there is no 
evidence of a nexus between that disability and service.  As 
the February 2006 VA examination report indicates current DDD 
of the cervical spine, but the examiner made no comment 
regarding etiology of that condition, this report is 
duplicative of medical evidence previously of record and is 
not relevant to the disposition of the claim on appeal; 
hence, a remand for RO consideration and issuance of an SSOC 
is not required.  See 38 C.F.R. §§ 19.31(b), 19.37(a) (2007).  

In March 2007, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge in Washington, DC; 
a transcript of the hearing is of record.  

As a final preliminary matter, the Board notes that in his 
November 2005 substantive appeal and during the March 2007 
Board hearing, the veteran raised the matter of entitlement 
to service connection for DDD of the cervical spine as 
secondary to his service-connected lumbar spine disability.  
See 38 C.F.R. § 3.310 (2007).  However, as the RO has not 
adjudicated this matter, and it is not inextricably 
intertwined with the matter of service connection for DDD of 
the cervical spine on a direct or a presumptive basis (see 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)), it is not 
properly before the Board; hence, it is referred to the RO 
for appropriate action.  

In addition, during the March 2007 Board hearing, the 
veteran's representative raised a claim of entitlement to a 
rating in excess of 10 percent for the veteran's service-
connected lumbar spine disability.  As this claim for an 
increased rating also has not been adjudicated by the RO, it 
is not properly before the Board; hence, this matter is also 
referred to the RO for appropriate action.   


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  DDD of the cervical spine was not shown in service or for 
at least 5 years thereafter, and there is no competent 
evidence of a nexus between the veteran's current DDD of the 
cervical spine and his military service.  


CONCLUSION OF LAW

The criteria for service connection for DDD of the cervical 
spine, on a direct or presumptive basis, are not met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a September 2004 pre-rating letter, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim on appeal.  
This letter also informed the veteran of what information and 
evidence must be submitted by the appellant and what 
information and evidence would be obtained by VA.  This 
letter specifically informed the veteran to submit any 
evidence in his possession pertinent to the claim.  The 
December 2004 rating decision reflects the initial 
adjudication of the claim after issuance of this letter.  
Hence, the September 2004 letter-which meets Pelegrini's 
content of notice requirements-also meets the VCAA's timing 
of notice requirement.  

Regarding the Dingess/Hartman elements, the Board notes that 
the RO notified the veteran regarding the assignment of 
disability ratings and effective dates in a March 2006 post-
rating letter.  However, the timing of this notice is not 
shown to prejudice the veteran.  Because the Board's decision 
herein denies the claim for service connection, no disability 
rating or effective date is being, or will be, assigned.  
Accordingly, there is no possibility of prejudice to the 
veteran under the notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records and private treatment 
records.  Also of record and considered in connection with 
the claim is a transcript of the March 2007 Board hearing, as 
well as various written statements provided by the veteran 
and by his representative, on his behalf.

The Board recognizes that, during the March 2007 Board 
hearing, the veteran reported that he was being treated for 
his back by Dr. Brown at Duke University, and that this 
treatment had started in the prior two weeks.  It is not 
entirely clear from the testimony whether Dr. Brown was 
treating the veteran for his cervical spine, or only for his 
lumbar spine.  The veteran stated that, the prior week, he 
had been told by Dr. Brown that he needed another back 
surgery to fuse the two discs above the vertebrae that had 
already been fused.  The record reflects that the veteran had 
spinal fusion L4 through S1, suggesting that Dr. Brown's 
treatment related to the lumbar spine.  

However, even if Dr. Brown treated the veteran for DDD of the 
cervical spine, as noted above and as will be discussed 
below, the evidence of record already demonstrates current 
DDD of the cervical spine; the service connection claim is 
being denied because there is no medical evidence of a nexus 
between that disability and service.  During the March 2007 
hearing, the veteran himself stated that, as far as he knew, 
there was no medical evidence to support a relationship 
between his cervical spine problems and service.  As the 
veteran's own testimony indicates that any records of 
treatment by Dr. Brown do not include medical evidence of a 
relationship between the cervical spine and service-the very 
matter on which this case turns-a remand to obtain these 
records would impose unnecessary additional burdens on 
adjudication resources, with no benefit flowing to the 
veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 
1 Vet. App. 540, 56 (1991).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and arthritis becomes manifest to 
a degree of l0 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

After a full review of the record, including the medical 
evidence and statements made by and on the veteran's behalf, 
the Board finds that service connection for DDD of the 
cervical spine on a direct or presumptive basis is not 
warranted.  

While the service medical records do not include any 
complaints or findings regarding a disability of the cervical 
spine, the veteran testified during the March 2007 hearing 
that he injured his entire back unloading fertilizer bags and 
hauling cargo in service.  The veteran is competent to report 
a history of in-service injuries.  See, e.g., Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1991).  

However, even if the Board were to accept, as credible, the 
lay assertions as to the occurrence of the veteran's in-
service injuries, the fact remains that the first medical 
evidence of DDD of the cervical spine is reflected in an 
October 1996 private treatment record, 5 years after service.  
Clearly, such time period is well beyond the presumptive 
period for establishing service connection for arthritis as a 
chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  Moreover, 
the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is a factor that weighs against a claim of service 
connection.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Furthermore, despite the medical evidence of current DDD of 
the cervical spine, the record is devoid of any medical 
evidence whatsoever to support the veteran's claim that his 
current DDD of the cervical spine is related to service.    

Records of private treatment from October 1996 to October 
2005 include diagnoses of and treatment for degenerative 
disease at C4-C5, C5-C6, and C6-C7 with left upper extremity 
radiculopathy.  In October 1999 the veteran underwent left 
C5-6, C6-7 partial hemilaminectomy and foraminotomy at Durham 
Regional Hospital.  

The private medical records confirm the presence of a current 
disability, as the veteran has been diagnosed with DDD of the 
cervical spine.  However, none of these medical records 
include anny comment or opinion regarding etiology of current 
DDD of the cervical spine.  

In short, there is simply no medical evidence or opinion of a 
nexus between current DDD of the cervical spine and the 
veteran's service, and neither he nor his representative has 
presented or identified any such existing medical evidence or 
opinon that would, in fact, support the claim. 

In adjudicating this claim, the Board has, along with the 
medical evidence, also considered the appellant's oral and 
written assertions, as well as those advanced by his 
representative, on his behalf; however, none of this evidence 
provides a basis for allowance of the claim.  As indicated 
above, the claim turns on the medical matter of etiology, or 
medical relationship, between current disability and 
service-a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the appellant and his representative are not 
shown to be other than laypersons without the appropriate 
medical training and expertise, neither is competent to 
render a probative (i.e., persuasive) opinion on a medical 
matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for DDD of the cervical spine must be 
denied on both direct and presumptive bases.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as no 
competent, probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for DDD of the cervical spine, on a direct 
or presumptive basis, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


